Citation Nr: 9925780	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-41 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  Entitlement to service connection for cervical 
radiculopathy.

3.  Entitlement to an increased evaluation for the veteran's 
service-connected fracture of the right wrist with surgical 
absence of distal 3 centimeters of ulna and malunion of 
distal radius, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for the veteran's 
service-connected left hand injury with incomplete amputation 
of the little finger and restricted motion of the thumb, 
currently evaluated as 10 percent disabling.

5.  Entitlement to special monthly compensation, based on the 
loss of use of the right hand.

6.  Entitlement to a total disability rating based on 
individual unemployability.


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from May 1980 to July 
1987.  The veteran was previously represented in his appeal.  
However, in February 1999, he withdrew his power of attorney 
and he is currently without representation.

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The Board received this case on appeal from a series of 
rating decisions, as explained below, which denied the 
veteran's claims.  The initial action appealed was an August 
1993 rating decision which, in pertinent part, denied the 
veteran's claims seeking an increased evaluation for the 10 
percent rating of his residuals of a left hand injury, and 
also seeking entitlement to special monthly compensation for 
loss of use of the right hand, and entitlement to a total 
disability rating based on individual unemployability.  The 
rating decision also granted an increased evaluation for the 
veteran's residuals of a right wrist fracture with nonunion 
of the (major) ulnar bone, from the previous 10 percent to a 
20 percent disability evaluation.  In October 1993, the 
veteran submitted a notice of disagreement pertaining to 
those four issues in the rating decision.  In November 1993, 
he was provided with a statement of the case.  His 
substantive appeal pertaining to those issues was received in 
January 1994.  Accordingly, those four issues are developed 
for appeal.  It is also noted that by a July 1998 rating 
decision, the RO continued the 20 percent disability 
evaluation for the veteran's right wrist fracture, but 
reclassified the disorder as a fracture of the right wrist 
with surgical absence of distal 3 centimeters of ulna and 
malunion of distal radius, and also changed the effective 
date of the 20 percent award to July 11, 1987.

Also appealed was a rating decision in September 1994, which 
denied claims seeking entitlement to service connection for 
carpal tunnel syndrome and cervical radiculopathy.  A 
congressional inquiry was received in October 1994, which was 
accepted as a notice of disagreement with that rating 
decision.  In November 1994, the veteran was provided with a 
statement of the case.  His substantive appeal was received 
in January 1995.  Accordingly, those two issues are also 
developed for appeal.

The Board further notes that the RO has certified two 
additional issues on appeal, namely entitlement to an 
increased evaluation for the veteran's service-connected 
hypertension, evaluated as 10 percent disabling; and also 
entitlement to an increased (compensable) evaluation for his 
service-connected residuals of a fractured pelvis.  However, 
as will be discussed further in the remand portion of this 
decision hereinbelow, the Board finds that these claims were 
denied by a March 1999 decision of the RO and a notice of 
disagreement was submitted in March 1999.  Although a notice 
of disagreement was received, a proper statement of the case 
was not issued, nor was a substantive appeal received as to 
either of these two issues.  Accordingly, these issues have 
not been listed on the title page hereinabove.  The issues of 
entitlement to increased evaluations for the veteran's 
hypertension and his residuals of a fractured pelvis and 
entitlement to a total disability rating based on individual 
unemployability, will be discussed further in the Remand 
portion of this document.

The Board also notes that the veteran sent a written 
statement to the RO in March 1999, in which he stated "do 
not send my docket or files to [the] Board of Veterans 
Appeals, I repeat do not.  For you can make a decision there 
in the Regional Office".  The veteran voiced similar desires 
to the RO as recorded in Reports of Contact in February 1999 
and May 1999.  The RO certified the veteran's appeal to the 
Board in June 1999.  The Board has considered whether the 
veteran actually intended to withdraw his appeal in 
accordance with 38 C.F.R. § 20.204 (1998).  The Board notes, 
however, that the veteran did not expressly indicate a desire 
to withdraw his appeal, but instead indicated only a desire 
to have his appeal favorably resolved by the RO.  
Accordingly, the Board finds this was not a withdrawal of the 
appellate issues and the Board will proceed to address the 
issues certified for appeal.

The veteran has also on multiple occasions made contentions 
of clear and unmistakable error in a January 1988 rating 
decision, although the veteran has not responded to requests 
to specify the alleged clear and unmistakable error.  The 
veteran has also, in a letter to the RO received in March 
1999, apparently raised a claim seeking service connection 
for gout and seeking to reopen a previously denied claim for 
service connection for a left knee disorder.  He was advised 
in a May 1999 letter from the RO that he must submit new and 
material evidence to reopen his claim for service connection 
for a left knee disorder.  However, none of these further 
claims have been developed for appellate review, nor are they 
inextricably intertwined with the issues on appeal.  
Accordingly, they are referred to the RO for further 
development, if otherwise appropriate. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Service connection is currently in effect for a fracture 
of the right wrist with surgical absence of distal 3 
centimeters of ulna and malunion of distal radius, and also 
for a left hand injury with incomplete amputation of the 
little finger and restricted motion of the thumb.

3.  The medical record demonstrates that the veteran has 
experienced certain neurological complaints as a result of 
his above referenced service-connected injuries; however, the 
preponderance of the medical record does not demonstrate 
current neurological residuals thereof and does not indicate 
a current diagnosis of carpal tunnel syndrome.

4.  The veteran was treated for complaints of neck pain in 
service; however, the preponderance of the medical record 
does not demonstrate current residuals thereof and does not 
indicate a current diagnosis of cervical radiculopathy.

5.  The veteran's service-connected fracture of the right 
wrist with surgical absence of distal 3 centimeters of ulna 
and malunion of distal radius is manifested by complaints of 
pain, painful motion, numbness, and weakness; however, 
objective evidence indicates some pain with limitation of 
motion, but no neurological residuals, good strength, good 
functioning, and clinical evidence of only 10 percent 
additional functional loss attributable to flare-ups.

6.  The veteran's service-connected left hand injury with 
incomplete amputation of the little finger and restricted 
motion of the thumb is manifested by complaints of pain, 
painful motion, numbness, and weakness; however, objective 
evidence indicates some pain with limitation of motion, but 
no neurological residuals, good strength, good functioning, 
and clinical evidence of only 10 percent additional 
functional loss attributable to flare-ups.

7.  The veteran has not demonstrated that the remaining 
function in the right hand would be accomplished equally well 
with an amputation stump with prosthesis.


CONCLUSIONS OF LAW

1.  The veteran does not have carpal tunnel syndrome due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991), 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (1998).

2.  The veteran does not have cervical radiculopathy due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991), 38 C.F.R. 
§§ 3.102, 3.303 (1998).

3.  The criteria for an increased evaluation for the 
veteran's service-connected fracture of the right wrist with 
surgical absence of distal 3 centimeters of ulna and malunion 
of distal radius, beyond the currently assigned 20 percent 
disability evaluation, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5210 through 5224 (1998).

4.  The criteria for an increased evaluation for the 
veteran's service-connected left hand injury with incomplete 
amputation of the little finger and restricted motion of the 
thumb, beyond the currently assigned 10 percent disability 
evaluation, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5299-7805 (1998).

5.  Special monthly compensation based on the loss of use of 
the right hand is not warranted.  38 U.S.C.A. §§ 1114(k), 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.63 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reveal that the veteran was injured 
in a motorcycle accident in May 1984.  He sustained an open 
fracture of both bones of his right forearm, lacerations of 
multiple tendons of his left wrist, laceration of the flexor 
and extensor tendon of the left little finger, laceration of 
the left little finger ulnar digital nerve, and collateral 
ligament and volar plate rupture of the left little finger.  
There was also a fracture of the pelvis.  Hospital records 
indicated that a piece of bone along the ulnar cortex of the 
right radius was lost in the traumatic injury.  These 
injuries were all surgically repaired and post-operative 
course was described as unremarkable.  Subsequently, further 
surgeries were performed in September 1984, to repair the 
laceration of the flexor pollicis longus and radial digital 
nerve of the left hand, and in November 1984 to repair a 
malunion of the right distal ulna and radius by a modified 
right Darrach procedure.

A clinical record in December 1986 indicated that the veteran 
had been recommended for separation from service.  The 
physical evaluation noted that the pelvic fracture had healed 
without any real problems except occasional numbness after 
prolonged sitting.  It was reported that neck pain had 
developed in the past few weeks which was being treated in 
physical therapy.  There was mild limitation of motion of the 
cervical spine, but no radiculopathy was seen.  A subsequent 
physical therapy record from December 1986 noted the veteran 
had reported his neck was almost back to normal and there was 
full range of motion without pain.

The December 1986 evaluation further noted that there was a 
minor deformity in the varus of the right elbow, with full 
extension and flexion but pronation reduced by 50 percent.  
The right wrist appeared deformed with a volar displacement 
over the carpus and hand.  There was 20 degrees of flexion 
and 30 degrees of dorsiflexion.  Surgical incisions were well 
healed.  There was 10 degrees of radial deviation and 25 
degrees of ulnar deviation.  The  right hand presented 
flexion contracture of the metacarpophalangeal joint of the 
thumb of 50 degrees and loss of 50 degrees of abduction.  
Thenar atrophy was noticed.  There was also hypoesthesia of 
the distribution of the ulnar aspect of the hand, the ring, 
and small finger.  All motions in the right wrist were 
described as painful at their extremes.

Regarding the left hand, there were several healed 
lacerations on the dorsal aspect and a well healed surgical 
incision on the volar aspect.  There was flexion contracture 
of the thumb of 50 degrees, with abduction limited to about 
75 percent of normal.  Wrist flexion was 25 degrees.  
Dorsiflexion was 45 degrees.  Radial deviation and ulnar 
deviation were both 25 degrees.  Flexion was painful at the 
extremes.  Flexion of fingers was fine.  There was 
hypoesthesia over the dorsal aspect of the hand and also the 
ulnar side of the small finger.  Weakness of grasp was about 
50 percent of normal and was comparable on both sides.

The examiner also reported that the veteran experienced 
occasional cramping in the right hand, particularly on 
exposure to cold, and reported both hands become pale in 
cold.  Although surgery had certainly improved both hands it 
was stated the veteran was unable to engage in sustained 
activities involving the use of the hands and lifting was 
limited.

Subsequent to service, the veteran underwent a VA examination 
in October 1987.  All findings including X-ray study were 
negative regarding the neck.  Blood pressure readings were 
170/110, 160/104, and 150/100 and there was a diagnosis of 
hypertension.  Regarding the right arm, there was marked 
deformity of the distal end of the forearm and wrist with 
rather marked ventral angulation.  The wrist dorsiflexed to 
10 degrees and palmar flexion was to 20 degrees.  Ulnar 
deviation was 20 degrees and radial deviation was 0 degrees.  
Grip strength in the right hand was 3/5 and there was normal 
range of motion for the fingers and thumb.  Examination of 
the left hand revealed no obvious deformity.  There were 
several non-tender scars.  A scar at the base of the thumb 
with marked thickening and contracture prevented complete 
extension and abduction of the thumb at the palmar crease.  
There was relatively full range of motion of the first 
metacarpal but a lack of 30 degrees of extension of the 
proximal phalanx.  There was also a lack of 10 degrees of 
extension and flexion of the distal phalanx.  Dorsiflexion of 
the hand was to 20 degrees and palmar flexion to 30 degrees.  
Ulnar and radial deviation was 20 degrees.  X-ray study of 
the right wrist and hand demonstrated a 2 centimeters defect 
in the distal ulnar shaft presumably secondary to the 
surgical resection and a deformity of the distal radius.  X-
ray study regarding the left hand and wrist was normal.

Based on the above evidence, a January 1988 rating decision, 
in pertinent part, granted service connection for the 
residuals of the right wrist fracture, left hand injury, and 
hypertension, with a 10 percent disability evaluation 
assigned for each disorder.  Service connection was also 
granted for residuals of a pelvic fracture, with a 
noncompensable disability evaluation.  Service connection was 
denied for cervical strain.

The veteran next underwent VA examination in January 1989.  
Examination of the left hand showed irregular scarring over 
half of the area of the dorsum of the hand.  He was able to 
fully extend and to fully flex his fingers.  There was 
partial flexion contracture of the thumb, consisting of about 
10 degrees of flexion contracture in the distal joint, and 
also a loss of about 20 degrees of extension at the 
metacarpophalangeal joint of the thumb, so that the left 
thumb did not quite fully open.  He was able to oppose the 
thumb to the tips of each finger.  Neurovascular supply to 
the left hand and the muscles that operate the left hand and 
wrist appeared unimpaired, so that there should be good 
strong grasp with the hand.  Examination of the right wrist 
revealed a rather prominent deformity, with bowing on the 
dorsum of the wrist, and lateral narrowing due to the absence 
of the distal part of the ulna, which produced a degree of 
instability to the wrist joint.  Scars were described as well 
healed but fairly prominent.  Range of motion for the right 
thumb and fingers was unimpaired.  The veteran could fully 
open and close the hand.  The veteran reported partial 
numbness along the outer border of the hand and small finger, 
but there was no evidence of motor or nerve damage or 
vascular damage to either hand.

Received in November 1992 were VA outpatient treatment 
records, which noted that the veteran first requested 
treatment regarding his wrists in August 1992.  He was 
requesting splints for both wrists.  There appeared to be 
tendonitis in the left wrist and supportive splints were 
provided for both sides.

In December 1992, the veteran submitted his formal claim for 
a total disability rating based on individual 
unemployability.  On that form, the veteran reported that he 
had briefly worked from September to October 1989 at a garage 
performing sanding and prep work.  He also reported working 
at the counter of a lounge from August 1989 to November 1990.  
He reported no subsequent employment.  It was reported that 
he had a high school education and had been trained as a 
nuclear weapons technician during his military service.

On VA examination of the hand in January 1993, it was noted 
that the veteran was currently wearing two cock up type 
splints, on each wrist, previously prescribed by VA.  He 
reported taking aspirin or Tylenol as needed but no other 
medication.  On the left hand, scars were not adherent 
permitting full extension and flexion of fingers.  The left 
thumb rested in 70 degrees of flexion contracture at the 
metacarpophalangeal joint, produced by a scar on the volar 
aspect of the thumb.  Passive extension of the thumb was 
prevented at the metacarpophalangeal joint, but an additional 
10-15 degrees of flexion was possible to about 85 degrees.  
The distal joint of the thumb was fixed at about 15 degrees 
of flexion, so that range of motion was from 0 to 35 degrees 
of flexion.  He could oppose the thumb to the tips of each 
finger.  The hand was warm, with good color and intact 
circulation.  He reported tingling and numbness in the outer 
side of the dorsum of the hand, extending into the dorsum of 
the ring and small fingers, and also reported color changes 
in cold weather.  On the right, the wrist and hand angulated 
some 30 degrees into flexion and 15-20 degrees of ulnar 
deviation.  Range of motion of the wrist was 20 degrees of 
dorsiflexion and 45 degrees of flexion.  There was 10 degrees 
of radial deviation and 25 degrees of ulnar deviation.  The 
veteran was unable to fully open and close the fingers and 
thumb of the right hand.  X-ray study was unchanged since 
1989.

On VA examination of the nerves in January 1993, the veteran 
complained of pain and numbness in both hands, and trouble 
buttoning or unbuttoning.  He also complained of pain in the 
neck and shoulders and numbness inside the leg from the groin 
down.  The examination revealed no muscle atrophy and no 
muscle weakness.  The veteran took off socks and shoes and 
performed heel-toe walking without difficulty.  Movement of 
the neck did not produce Froment's sign or radiation of pain.  
On percussion of the median nerve of the wrist, there was no 
evidence of Tinel's sign.  The veteran claimed tingling 
sensation of the entire hand and wrist bilaterally on 
examination, although it was noted that this did not fit with 
any particular pattern of the peripheral nerve.  The examiner 
stated that, objectively, he did not see definite reflex 
change, but electromyograph study was recommended to 
determine if there was evidence of median nerve or ulnar 
nerve neuropathy or cervical radiculopathy.

A magnetic resonance imaging of the head was performed in 
February 1993 and was normal.  Electrodiagnostic testing was 
also performed in February 1993, and revealed that general 
strength was 4/5 throughout.  There was no specific weakness, 
only general weakness.  Wrist extension was limited about 50 
percent bilaterally.  There was increased dullness to light 
touch from mid arm distal on the left side.  Both hands 
exhibited increased dullness to light touch.  There was 
positive Tinel's sign left median.  Spurling was negative 
bilaterally.  The impression stated the study was consistent 
with electrophysiology evidence of a left C6/7 radiculopathy 
with signs of active membrane instability.  There was also 
evidence of a right ulnar lesion at the wrist distal to the 
take off of the dorsal ulnar cutaneous.  There was also 
evidence of a right carpal tunnel syndrome.

On VA examination of the neck in March 1994, the veteran 
complained of pain in the neck, shoulder, hand and leg.  He 
appeared wearing braces on both wrists and also walking with 
a cane.  He reported numbness in the leg when walking.  
However, on examination, there was no reflex change, no 
foraminal sign, and no Tinel's sign of percussion of the 
median nerve of the wrist.  There was no evidence of 
fasciculation of the muscles and no focal muscle atrophy.  
The examiner opined that the sensory findings could not be 
explained neuro-physiologically as it did not fit any 
particular nerve pattern.  The examiner noted that sensory 
findings were unreliable as they were variable in findings 
from time to time.  Likewise, muscle power testing was also 
not reliable as muscle power could not be graded as the 
veteran tended to give way easily.

On VA examination of the spine in March 1994, the veteran 
complained of numbness in both arms suggesting radiculopathy 
of the neck.  He reported chiropractic manipulations of the 
neck with temporary relief.  The examiner reported looking 
for signs of carpal tunnel syndrome and not finding any.  
There was no atrophy in the thenar musculature which would be 
involved in any significant carpal tunnel syndrome.  
Examination of the neck indicated essentially normal range of 
motion in all directions although the veteran complained of 
pain throughout.  There were no objective signs of 
radiculopathy.  There were normal tendon reflexes in the 
biceps, triceps, and brachioradialis.  There was no atrophy 
of muscles in the arms that would support nerve root 
compression in the back of the neck.  The examiner opined 
that in view of the diagnosis of essentially a neck sprain 
which was improving upon separation from service, this would 
not be associated with any current significant problems 
involving the neck.

Received in September 1995 were VA outpatient treatment 
records spanning from November 1993 through September 1995.  
However, these records were negative for any pertinent 
complaints or treatment.

Received in May 1996 was a response from one of the veteran's 
prior employers who stated the veteran had only worked for 
three weeks in 1989 and "failed to show up to work most of 
the time.  He didn't feel well."  He further stated that the 
veteran had quit to seek employment with more hours.

On VA examination of the peripheral nerves in May 1996, 
passive movement of the neck produced pain, but there was no 
foraminal sign.  Cranial nerves II through XII were within 
normal limits.  There was no focal muscle atrophy and no 
fasciculation.  Regarding the wrists, the veteran claimed to 
have decreased feeling in the median nerve territory on the 
left, and in the ulnar nerve territory on the right.  There 
was rapid alternative movements of the fingers which appeared 
equal on both sides.  Fine coordination movement appeared 
preserved.  Muscle stretch reflexes were symmetrical on both 
sides.  Other findings were described as about the same as on 
prior examination in March 1994, although it was noted that 
the veteran was improved in that he no longer was walking 
with a cane.  The diagnostic impression included previous EMG 
findings/evidence of right-sided compressive ulnar nerve 
neuropathy on the right at the wrist level and left-sided 
carpal tunnel syndrome; history of carpal tunnel release 
previously; neurological sensory findings go along with ulnar 
nerve neuropathy on the right and median nerve neuropathy on 
the left.

The veteran underwent a series of other VA examinations in 
May 1996.  Vascular examination indicated no evidence of 
arterial stenosis in either arm.  Examination of the 
veteran's scars noted multiple scars on both wrists which 
were all well healed and without drainage.  On orthopedic 
examination, the examiner stated that there did not appear to 
be any evidence of ulnar neuropathy in that there was no 
atrophy of the intrinsic musculature that occurs with ulnar 
neuropathy.  The veteran was able to fully open and close his 
fingers.  He could adduct the small and ring fingers to the 
other fingers.  He complained of partial sensory loss 
throughout the entire forearm, wrist and hand and felt that 
this was due to a neck injury and he complained of a sore 
neck.  Examination of the neck showed normal range of motion 
in all directions and no muscle spasm.  Reflexes in the arms 
were good.  The examiner stated there was no evidence of 
cervical brachialgia nor any objective signs of motor loss 
from ulnar neuropathy.  Regarding the left hand, the veteran 
reported that his left small finger had been ripped off and 
sewn back on, but the examiner noted that the appearance of 
the small finger did not support that finding.  There were 
only some fairly minimal scars at the base of the left small 
finger that were well healed and no signs that it was ever 
avulsed.  It was stated that the repair to the flexor and 
extensor tendons of the small finger were quite successful as 
the veteran could fully extend and fully flex all the fingers 
of the left hand.  There was also no loss of function in the 
left thumb.  It was noted that there was a more recent scar 
on the dorsum of the left hand from the removal of a ganglion 
cyst last year.  Other scars from the original injury were 
well healed and with good appearance.  The examiner stated 
that there did not appear to be any functional loss in the 
use of the left hand, left wrist, or left arm.  Remaining 
findings regarding the pelvis and legs were all normal.  The 
examiner concluded that there were no abnormal findings to 
suggest neuropathy in the ulnar nerve on the right nor nerve 
damage in the cervical spine.

On another examination of the veteran's neck, in May 1996, it 
was noted that the veteran wore braces on both wrists for 
examination.  The examination noted the crooked right wrist 
with a deviation to the ulnar side of approximately 20 
degrees, resulting from mal-positioning of the radius and an 
absence of about two inches of the lower shaft of the ulna.  
The veteran could dorsiflex the right wrist to 20 degrees, 
palmar flex to 40 degrees, and there was 20 degrees of 
adduction.  The left wrist could dorsiflex to 30 degrees and 
plantar flex to 60 degrees.  Regarding the neck, he flexed 
forward fully, did lateral flexion to the left of about 30 
degrees, and to the right of about 40 degrees.  Rotation was 
80 degrees to the left and right also.

On VA examination of the nerves in January 1998, strength and 
sensory findings were within normal limits.  It was noted 
that there were inconsistent changes in reported sensory loss 
and the assessment was of fake sensory loss for secondary 
gain.  The examiner stated that the veteran was a malingerer 
with no neurological deficits.  VA general examination in 
February 1998 described the veteran as well muscled and well 
nourished, although a history of depression was noted.  On VA 
orthopedic examination in February 1998, the veteran 
described constant pain in both hands in cold weather.  There 
was an estimate of 10 percent additional limitation of motion 
or functional impairment during flare-ups.  Functioning of 
both hands was described as full and strength was 4/5 
bilaterally.  Findings regarding the shoulders, elbows, and 
forearms were entirely normal.  For the wrists, dorsiflexion 
was 20 degrees on the right and 30 on the left.  Palmar 
flexion was 20 degrees on the right and 50 on the left.  
Radial deviation was 8 degrees on the right and 20 on the 
left.  Ulnar deviation was 17 degrees on the right and 32 on 
the left.  X-ray study confirmed a mal-united distal radius 
and loss of the left end of the ulna on the right wrist.

Subsequently received was a September 1998 private medical 
evaluation of the veteran by S. Dhillon, M.D., Guthrie 
Medical Group, section of internal medicine, which noted that 
the veteran continued to complain of pain in his wrists, 
hands, and distal arms, especially with activity.  It was 
reported that right wrist examination showed a deformity with 
volar displacement and about 25 degrees of flexion and 35 
degrees of dorsiflexion on the right.  It was stated that 
right wrist radial deviation was about 10 degrees and ulnar 
deviation about 20 degrees.  The right thumb showed a flexion 
contracture at the metacarpophalangeal joint of about 55 
degrees.  It was reported that there was atrophy of the 
thenar muscles connected with this.  There was pain on 
extreme range of motion.  Examination of the left wrist 
showed flexion to 20 degrees, dorsiflexion to 40 degrees and 
radial and ulnar deviation to about 20 degrees.  There was 
also pain on extreme range of motion.  Strength was 3/5 
bilaterally and there was reported decreased sensation to pin 
prick over the right and left hands and wrists.  Dr. Dhillon 
further stated that the veteran had been unable to maintain 
gainful employment due to his continued pain and limitation 
of work with increased pain on movement.

II.  Analysis

Regarding his service-connected right wrist and hand, the 
veteran claims that he has significant limitation of motion 
of the right wrist, in addition to nerve damage, weakness, 
and deformity due to missing bone.  The veteran has further 
argued that he has similar symptoms regarding his left wrist 
and that an increased evaluation is warranted for both 
wrists.  He argues that he has a complete loss of use of the 
right hand, warranting special monthly compensation.  He has 
further argued that his service-connected disorders have also 
rendered him unemployable.  The veteran is also seeking 
service connection for carpal tunnel syndrome and cervical 
radiculopathy.  He has argued that the carpal tunnel syndrome 
is secondary to his service-connected injuries to the wrists 
and the cervical radiculopathy is due to a neck injury from 
his motorcycle accident in service.

a.  Service Connection

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1131.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Regulations further provide that service connection shall be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Secondary service connection may also be warranted 
for a non-service-connected disability when that disability 
is aggravated by a service- connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Initially, the Board finds that the veteran's claims seeking 
service connection for carpal tunnel syndrome and cervical 
radiculopathy are well-grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claims which 
are not inherently implausible.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Furthermore, after reviewing the 
record, we are satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

In this regard, the Board notes that in order for a claim to 
be well grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Also, evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Applying these standards to the current claim seeking service 
connection, the Board notes that service medical records do 
demonstrate that the veteran was treated for injuries to both 
wrists and hands, for which he is currently service-
connected.  Service records further demonstrate that the 
veteran was treated for neck pain.  There is also some post-
service medical evidence of record to indicate that the 
veteran has been diagnosed with various neurological 
residuals, to include carpal tunnel syndrome and cervical 
radiculopathy.  It is at least plausible that the veteran's 
subsequent residuals are related to injuries he originally 
received as a result of a motorcycle accident in service.  
Accordingly, the Board finds that the appellant's claims 
regarding carpal tunnel syndrome and cervical radiculopathy 
are plausible, as there is evidence of an injury in service, 
evidence of a current disability, and also seemingly 
competent evidence that the current disability is a 
"residual" of the injury in service.  See Caluza, supra.

However, the establishment of plausible claims does not 
dispose of the issues in this case.  The Board must review 
each claim on its merits and account for the evidence which 
it finds to be persuasive and unpersuasive and provide 
reasoned analysis for rejecting evidence submitted by or on 
behalf of the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518 (1996), citing Gilbert, at 54.

Regarding the veteran's claims, the Board has carefully 
considered all evidence of record.  Turning first to the 
issue of cervical radiculopathy, the Board notes that the 
veteran was treated for neck pain during his service 
following his motorcycle accident.  However, prior to his 
separation, it was reported that his neck was almost back to 
normal with full range of motion without pain.  Thus, there 
was no diagnosis of any neck disorder upon separation.

There is some post-service medical evidence which does 
support the veteran's current claim.  Most significantly, 
electrodiagnostic testing in February 1993 did indicate 
findings were consistent with a C6/7 radiculopathy.

In contrast to the above medical evidence from that test, the 
clear preponderance of the medical record rebuts the 
veteran's contentions regarding his claimed cervical 
radiculopathy.  Specifically, on VA examination shortly after 
discharge in October 1987, all findings regarding the neck 
were negative.  Examination of the neck in March 1994 noted 
sensory findings that were inconsistent and could not be 
explained as they fit no nerve pattern.  Likewise, 
examination of the spine in March 1994 found no signs of 
radiculopathy, normal range of motion of the neck, and 
concluded that given the diagnosis in service, this would not 
be associated with any current significant problems regarding 
the neck.  VA examinations in May 1996 also concluded there 
was no nerve damage regarding the neck as all findings were 
normal for the cervical spine.  VA examination of the nerves 
in January 1998 found the veteran to be a malingerer with no 
neurological deficits.

Having reviewed the totality of the medical record, the Board 
notes that while there is evidence of a neck injury in 
service, and there is also some evidence of cervical 
radiculopathy after service, the overwhelming preponderance 
of the medical record indicates that the veteran does not 
currently have any residuals of his treatment in service and 
does not have a current diagnosis of cervical radiculopathy.

Turning now to the issue of carpal tunnel syndrome, the Board 
notes that the veteran had some clear neurological complaints 
in service regarding his hands and wrists after the injuries 
from his motorcycle accident.  The veteran underwent multiple 
surgeries for these injuries and service connection is in 
effect for these injuries.  Following his surgeries, in 
December 1986, there was evidence of thenar atrophy and 
hypoesthesia in the distribution of the ulnar aspect of the 
right hand, as well as the dorsal aspect of the left hand and 
ulnar side of the small finger.

There is some post-service medical evidence which does 
support the veteran's current claim regarding carpal tunnel 
syndrome.  Most significantly, electrodiagnostic testing in 
February 1993 did indicate a diagnosis of carpal tunnel 
syndrome on the right side.  It is also noted that the 
September 1998 report from Dr. Dhillon did state that there 
was evidence of atrophy of the thenar muscles and there was 
decreased sensation in both the right and left hands and 
wrists.  Neurological examination by VA in May 1996 yielded 
an impression of ulnar nerve neuropathy on the right and 
median nerve neuropathy on the left.

The Board notes, however, that in evaluating the opinion of 
Dr. Dhillon, that he was an internal medicine doctor and his 
opinion must be weighed against the opinions of multiple 
specialist neurologists and orthopedists who evaluated the 
veteran in many VA examinations.  The Board finds that Dr. 
Dhillon's opinion is clearly inconsistent with the findings 
of the majority of these examinations.

In contrast to the above medical evidence, the clear 
preponderance of the medical record rebuts the veteran's 
contentions regarding his claimed carpal tunnel syndrome.  
Specifically, following service, on VA examination in January 
1989, there were no findings of nerve or vascular damage to 
either hand.  On examination in January 1993, there was no 
muscle atrophy and no muscle weakness, no Tinel's sign, and 
it was noted that complaints of numbness did not meet any 
known pattern of the peripheral nerves.  Likewise, 
examination of the spine in March 1994 noted that there were 
no signs of carpal tunnel syndrome objectively found on 
examination.  Multiple VA vascular and orthopedic 
examinations in May 1996 also showed no neurological deficits 
with either hand and there was no muscle atrophy.  Most 
significantly, VA examination in January 1998 specifically 
found that the veteran was a malingerer with no neurological 
deficits and it was noted that functioning of both hands was 
full.

Once again, having reviewed the totality of the medical 
record, the Board notes that while there is evidence of 
neurological complaints regarding both hands in service, and 
there is also some evidence of current neurological 
residuals, to include carpal tunnel syndrome, due to injuries 
in service, the overwhelming preponderance of the medical 
record indicates that the veteran does not currently have any 
neurological residuals, to include carpal tunnel syndrome, in 
his hands or wrists as a result of his injuries in service.  
The preponderance of the medical record indicates that the 
veteran's sensory and neurological complaints have been 
inconsistent, indicative of a degree of malingering by the 
veteran, and objective evidence has indicated normal 
neurological findings.

As noted previously, the evidence was sufficient to make the 
veteran's claims well-grounded.  However, the Board further 
notes that the medical record also clearly indicates that the 
veteran's contentions of service connection for carpal tunnel 
syndrome and cervical radiculopathy are both very unlikely.  
Accordingly, the Board finds that the preponderance of the 
medical record is against both of the veteran's claims.

The Board has also carefully considered the contentions of 
the veteran, and it is clear that he is sincere in his belief 
that his claimed disorders are due to his military service.  
However, inasmuch as the veteran is offering his own medical 
opinion, the record does not indicate that he has any medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In reaching our decision, the Board has also considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but we do not 
find the evidence is of such approximate balance as to 
warrant its application.  Accordingly, service connection 
must be denied.

b.  Increased Evaluations

Regarding the veteran's claims seeking increased evaluations 
for his service connected fracture of the right wrist with 
surgical absence of distal 3 centimeters of ulna and malunion 
of distal radius, and his service-connected left hand injury 
with incomplete amputation of the little finger and 
restricted motion of the thumb, the Board finds the claims 
are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain upon those functional 
abilities.  38 C.F.R. § 4.10.

38 C.F.R. § 4.40 provides that functional loss of a part of 
the musculoskeletal system, due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion, may present a basis for 
the assignment of a disability rating, as a part which 
becomes painful on use must be regarded as seriously 
disabled.  Further, when rating disabilities of the joints, 
as in this case, inquiry will be directed to weakened 
movement, excess fatigability, in-coordination, and pain on 
movement.  38 C.F.R. § 4.45.  See also 38 C.F.R. § 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In evaluating the veteran's requests for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VA's Schedule for Rating Disabilities.

The veteran's complaints since sustaining his injuries in 
service have essentially been the same for both his right and 
left wrists and hands, namely weakness, numbness, and pain, 
in addition to limitation of motion.  Complaints have been 
made that there is cramping in both hands, worse on exposure 
to cold.  The veteran also has complained of decreased 
sensation (numbness/hypesthesia) and decreased grip strength 
(weakness) in both hands.

In evaluating the veteran's complaints, the Board notes that 
the veteran has undergone numerous VA examinations by both 
orthopedic and neurologic specialists.  As explained in the 
evaluation of the veteran's claim of carpal tunnel syndrome, 
the vast majority of these examinations have been negative 
for objective demonstration of any neurological deficits in 
the hands or wrists.  Examination in January 1989 found no 
nerve or motor damage to either hand and both hands could 
open and close fully with no impairment of the digits, except 
for the left thumb, which did not quite fully open.  Numerous 
subsequent examinations made similar findings.  The majority 
of the veteran's examinations have been negative for either 
muscle atrophy or muscle weakness of either hand or wrist.  
In March 1994, May 1996, as well as January 1998, VA 
examinations found no neurological deficits and also noted 
inconsistencies in the veteran's reported sensory loss.  The 
January 1998 examination identified the veteran as a 
malingerer with no neurological deficits.  Likewise, these 
examinations have also consistently found good grip strength.  
On the January 1998 examination, functioning was described as 
full with strength of 4/5 bilaterally.

Accordingly, the Board finds that the veteran's complaints of 
decreased sensation and grip strength in each hand have not 
been substantiated clinically.  The Board has considered the 
findings of Dr. Dhillon, which did find decreased sensation 
through both hands and wrists.  However, the Board finds that 
Dr. Dhillon's findings in this regard are inconsistent with 
the remainder of the medical record and are rebutted by the 
overwhelming majority of the medical evidence.

The Board does note, however, that the medical record has 
consistently demonstrated some limitation of motion in both 
the veteran's right and left wrists, as well as indicating 
painful motion.  In this regard, the Board notes that full 
range of motion of the wrist includes dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 45 
degrees and radial deviation to 20 degrees; forearm pronation 
ranges from 0 degrees to 80 degrees, and forearm supination 
ranges from 0 degrees to 85 degrees.  See 38 C.F.R. § 4.71a, 
Plate I (1998).

The veteran has demonstrated some limitation of motion in 
both wrists throughout his medical history.  He has also 
consistently demonstrated some pain on motion and the Board 
accepts the legitimacy of the veteran's complaints of painful 
motion.  The veteran has indicated that he has required no 
prescription medication for his reported pain, but he has 
indicated taking Tylenol for his pain and he has also been 
prescribed splints for each wrist, to be worn due to painful 
motion.  The Board further notes that the question of 
additional functional loss due to pain was specifically 
addressed by the veteran's February 1998 VA examination which 
found that there was approximately an additional 10 percent 
limitation of motion or functional impairment to the 
veteran's hands and wrists during flare-ups.

Having analyzed the medical evidence pertaining to the 
veteran's right and left wrists and hands, the Board must now 
review the applicable Diagnostic Codes for the veteran's 
disorders.

Addressing first the veteran's fracture of the right wrist 
with surgical absence of distal 3 centimeters of ulna and 
malunion of distal radius, as alluded to earlier, the 
veteran's fracture was of his "major" upper extremity (since 
it was indicated during VA examinations that he is right 
handed).  This disorder is currently evaluated in accordance 
with Diagnostic Code 5211, which provides that a 20 percent 
rating is warranted if there is nonunion of the ulna in the 
lower half.  A 30 percent rating requires nonunion in the 
upper half with false movement but without loss of bone 
substance or deformity.  A 40 percent rating requires 
nonunion in the upper half with false movement and with a 
loss of bone substance (1 inch (2.5 cms.) or more) and marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5211.  The 
Board finds that an increased evaluation is not warranted 
under this code as there is clearly no medical evidence of 
any nonunion of the upper half of the veteran's ulna.

The Board has also considered Diagnostic Code 5210 which 
would warrant a 50 percent disability evaluation for nonunion 
of the radius and ulna with flail false joint.  However, the 
medical record precludes any possibility for a higher rating 
under this Diagnostic Code as it is clearly not applicable.  
Likewise, there is no medical evidence of nonunion of the 
radius, which would be required for an increased evaluation 
under Diagnostic Code 5212, nor impairment of supination or 
pronation to the degree required for an increased evaluation 
under Diagnostic Code 5213.

The Board has also considered the application of Diagnostic 
Code 5214 regarding ankylosis of the wrist, as well as 
Diagnostic Code 5216 through 5219 regarding unfavorable 
ankylosis of multiple fingers, Diagnostic Codes 5220 through 
5223 regarding favorable ankylosis of multiple fingers, and 
Diagnostic Code 5224 regarding ankylosis of the thumb.  
However, the medical record does not support a finding of 
ankylosis warranted to support an increased evaluation under 
any of these Diagnostic Codes.  Nor would an increased 
evaluation be warranted for any of the Diagnostic Codes 
pertaining to neurological disorders, as the medical record 
does not support a finding of neurological residuals as was 
discussed in detail hereinabove in relation to the veteran's 
claim for carpal tunnel syndrome.  See 38 C.F.R. § 4.124a 
(1998).  As was discussed previously, the credibility of the 
veteran's account of neurological symptomatology is somewhat 
questionable, as the veteran has been diagnosed as a 
malingerer.

Accordingly, the Board finds that there is no basis for an 
increased schedular evaluation for the veteran's service-
connected fracture of the right wrist with surgical absence 
of distal 3 centimeters of ulna and malunion of distal 
radius.

The Board will now address the veteran's service-connected 
left hand injury with incomplete amputation of the little 
finger and restricted motion of the thumb, which has been 
evaluated as 10 percent disabling under Diagnostic Codes 
5299-7805.

The Board initially notes that when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  The diagnostic code numbers appearing opposite the 
listed ratable disabilities are arbitrary numbers for the 
purpose of showing the basis of the evaluation assigned and 
for statistical analysis in the VA, and as will be observed, 
extend from 5000 to a possible 9999.  Great care will be 
exercised in the selection of the applicable code number and 
in its citation on the rating sheet.  No other numbers than 
these listed or hereafter furnished are to be employed for 
rating purposes, with an exception as described in this 
section, as to unlisted conditions.  When an unlisted 
disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number will 
be "built-up" as follows:  The first 2 digits will be 
selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  
38 C.F.R. § 4.27 (1998).

In regards to the left hand injury, the medical record 
demonstrates that the veteran has good strength, good 
functioning, no neurological residuals, and only slight 
limitation of motion of the left thumb due to scarring.  The 
medical record has consistently indicated multiple scars on 
the left hand, which have been described as well healed and 
non-tender.  There have been no complaints related to the 
veteran's scars.  It has been noted that the scar at the base 
of the veteran's left thumb has prevented complete extension 
of the thumb.  VA examination in May 1996 noted full 
functioning of all fingers and no loss of function in the 
left thumb.  That examination reported no functional loss in 
the left hand, wrist or arm.  VA examination in February 1998 
also described functioning of the left hand as full, although 
it was noted that there was an additional 10 percent 
limitation of motion or functional impairment during flare-
ups.

In evaluating the veteran's left hand, the Board notes that 
for a scar to be compensable, the veteran would have to show 
that it was either poorly nourished, with repeated ulceration 
(Diagnostic Code 7803 (1998)), or tender and painful on 
objective demonstration (Diagnostic Code 7804 (1998)), or 
that it caused a "limitation of function of the affected body 
part" (Diagnostic Code 7805 (1998)). The Board notes that the 
medical record indicates that the veteran's scars on the left 
hand are well-healed and non-tender and non-painful.  
However, as indicated above, the veteran does experience some 
limitation of motion of the left thumb due to his scars and 
the veteran has consistently complained of painful motion of 
the left wrist.  This limitation of function is the basis for 
the currently assigned 10 percent disability evaluation under 
Diagnostic Code 7805.  However, the medical record does not 
indicate any findings to warrant an evaluation higher than 
the currently assigned 10 percent disability evaluation.

The only remaining consideration, for both the veteran's 
right and left hands and wrists, is whether the medical 
record might entitle the veteran to a higher rating based 
upon the extent of his pain, painful or limited motion, 
and/or excessive fatigability, as these symptoms relate to 
actual functional impairment or additional disability beyond 
that contemplated by the applicable schedular criteria 
discussed above.  In this regard, the Board again notes that 
on VA examination in February 1998, it was noted as to both 
hands that there was an additional 10 percent limitation of 
motion or functional impairment during flare-ups.  The Board 
notes, however, that even this additional 10 percent 
limitation of motion or functional impairment would not be 
sufficient to warrant an increased evaluation for either the 
veteran's right or left hand under any of the Diagnostic 
Codes discussed hereinabove.

The Board has also noted that the veteran's complaints of 
pain and painful motion are well documented in the record.  
The fact that the veteran experiences pain and painful motion 
as a result of his original injuries to both the right and 
left hand and wrist, and has for many years now, is not 
disputed.  The more dispositive question, nonetheless, as 
this specifically relates to the Court's holding in DeLuca, 
is whether he has additional functional loss attributable to 
the pain and painful motion in addition to that contemplated 
in the assigned evaluation.  In this regard, the Board finds 
that although there is a medical finding of 10 percent 
additional functional loss, that finding represents a rather 
minor level of additional functional loss, which does not 
warrant an increased evaluation beyond the present rating for 
either the veteran's right or left hand and wrist.  Thus, 
even conceding the occasional manifestation of these symptoms 
does not, in and of itself, provide a basis for assigning a 
higher rating for either disorder.

Lastly, the Board notes that, since the veteran's multiple 
scars have been described repeatedly as well healed and 
completely asymptomatic (i.e., not painful, tender, or 
adherent to underlying tissue, etc.) this also does not 
provide a basis for an increased evaluation.  See also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In reaching its determination, the Board has given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has also considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107(b) and 38 
C.F.R. §§ 3.102, 4.3, but does not find the evidence is of 
such approximate balance as to warrant its application.  The 
preponderance of the evidence is against both of the 
veteran's claims for increased evaluations.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Finally, consideration 
has been given to the impact of the veteran's pain on his 
service-connected disability evaluations, as required by 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board is also satisfied that the RO took all reasonable 
steps to properly develop the veteran's claims.  The veteran 
has not informed VA of the existence of any available 
evidence or further relevant records that exist.  Hence, the 
Board concludes that there are no additional pertinent 
records of treatment which are not in the claims folder and 
would be available.  See Counts v. Brown, 6 Vet. App. 473, 
477 (1994).

c.  Special Monthly Compensation

Loss of use of the hand will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump with a suitable 
prosthetic appliance.  See Note (f) to Diagnostic Code 5149 
(1998).

If a veteran, as a result of service-connected disability, 
suffers the anatomical loss or loss of use of a hand, he will 
be entitled to a rate of special monthly compensation.  
38 U.S.C.A. § 1114(k).

Loss of use of a hand, for the purpose of special monthly 
compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the hand, whether the acts of grasping, 
manipulation, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63.  
Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of three and a half inches 
or more will be taken as loss of use of the hand or foot 
involved.  38 C.F.R. § 4.63(a).

The Board has thoroughly discussed and reviewed all evidence 
pertaining to the veteran's right hand in relation to the 
veteran's claim seeking service connection for carpal tunnel 
syndrome and also his claim seeking an increased evaluation 
for his service-connected fracture of the right wrist with 
surgical absence of distal 3 centimeters of ulna and malunion 
of distal radius.  The Board will not now repeat all of its 
prior discussion.  However, the Board does rely on that prior 
discussion hereinabove in finding that the medical evidence 
of record simply does not show that the veteran has no 
effective function remaining in the right hand other than 
that which would be equally well served by an amputation 
stump at the site of election below the elbow with use of a 
suitable prosthetic appliance.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the claim for special monthly compensation based on the loss 
of use of the right hand.


ORDER

Service connection for carpal tunnel syndrome and for 
cervical radiculopathy are denied.

Entitlement to an increased evaluation for the veteran's 
service-connected fracture of the right wrist with surgical 
absence of distal 3 centimeters of ulna and malunion of 
distal radius is denied.

Entitlement to an increased evaluation for the veteran's 
service-connected left hand injury with incomplete amputation 
of the little finger and restricted motion of the thumb is 
denied.

Entitlement to special monthly compensation based on the loss 
of use of the right hand is denied.


REMAND

An appeal to the Board is initiated by filing a notice of 
disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. §§ 20.200, 20.201 (1998).  Then, after the agency 
of original jurisdiction (AOJ) has issued the claimant a 
statement of the case (SOC), the appeal is completed by 
filing a substantive appeal.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. §§ 20.200, 20.202 (1998).

A substantive appeal can be set forth on a VA Form 9 
("Appeal to the Board of Veterans' Appeals") or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law claimed to have been made by the AOJ.  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 (1998).  
To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or, where applicable, 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 C.F.R. 
§§ 20.302(b), 20.303 (1998).  If the claimant/appellant fails 
to file a substantive appeal in a timely manner, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  See also YT v. Brown, 
9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

Having discussed the standards of a timely appeal, it is now 
necessary for the Board to review the development of the 
veteran's claims pertaining to his hypertension and residuals 
of a fractured pelvis in order to clarify the basis of the 
remand of those issues.

In September 1992, the veteran submitted a claim seeking an 
increased evaluation for his service-connected hypertension, 
evaluated as 10 percent disabling.  That claim was denied by 
an August 1993 rating decision.  The veteran submitted a 
notice of disagreement in October 1993 that specifically 
indicated his disagreement with four other issues denied by 
that same rating decision.  However, the veteran made no 
mention of any disagreement regarding the denial of his 
hypertension increased evaluation claim.  The RO subsequently 
included the issue of an increased evaluation for the 
hypertension in the November 1993 statement of the case 
provided, even though the veteran had not indicated any 
disagreement with the decision regarding hypertension.  The 
veteran then submitted a substantive appeal in January 1994, 
which again specifically indicated his disagreement 
pertaining to four other issues.  However, in reference to 
the issue of an increased evaluation for his hypertension, 
the veteran specifically indicated his agreement with the 
rating decision by noting that an "increase is not 
established" for the issue.  Accordingly, the Board finds 
that the veteran had submitted neither a notice of 
disagreement, nor a substantive appeal pertaining to the 
issue of his hypertension in response to the August 1993 
rating decision.  See 38 C.F.R. §§ 20.201, 20.202.  
Therefore, the issue was not properly developed for appeal at 
that point, even though the RO incorrectly included the issue 
in the November 1993 statement of the case and in all 
subsequent supplemental statements of the case issued.

In August 1995, the veteran submitted a new claim seeking an 
increased evaluation for his hypertension and also seeking 
service connection for a heart attack, claimed as secondary 
to his hypertension.  Those claims were denied by a November 
1995 rating decision which again became final when the 
veteran did not timely appeal.

In August 1998, the veteran again claimed an increased 
evaluation for his service-connected hypertension and also 
submitted a new claim seeking an increased evaluation for his 
service-connected residuals of a fractured pelvis, evaluated 
as noncompensably disabling.  The RO then denied both of 
those claims and provided the veteran with notification of 
the denial in a March 1999 supplemental statement of the 
case.  The Board notes that this supplemental statement of 
the case incorrectly included these issues, because as 
explained above, the issue regarding hypertension had not 
previously been properly developed for appeal and the veteran 
had never previously submitted a notice of disagreement 
pertaining to the issue of his fractured pelvis.  In March 
1999, the veteran submitted a written statement indicating 
his disagreement with the denial of his claimed increased 
evaluations for his hypertension and fractured pelvis 
residuals.  The Board construes the March 1999 statement of 
the veteran to be a notice of disagreement for those two 
issues.

In this regard, the Board notes that the applicable 
regulation requires that, following a notice of disagreement, 
the veteran and his representative, if any, must be provided 
with a statement of the case that contains, in pertinent 
part, "a summary of the evidence in the case relating to the 
issue or issues with which the appellant or representative 
has expressed disagreement," and a "summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination."  See 38 C.F.R. § 19.29 (1998).

Judicial precedent holds that the failure to issue a 
statement of the case in such circumstances is a procedural 
defect requiring a remand.  Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995).  See also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).  However, an appeal shall thereafter be 
returned to the Board only if perfected by filing a timely 
substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997).  See also In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997) ("absent an NOD, an SOC and a Form 1-9 
[substantive appeal], the BVA was not required - indeed, it 
had no authority - to proceed to a decision") (citation 
omitted).

In this regard, the Board notes that the veteran has 
submitted a notice of disagreement in March 1999, expressing 
his disagreement with the March 1999 decision which denied 
increased evaluations for his service-connected hypertension 
and residuals of a fractured pelvis.  The issue of 
entitlement to a total disability rating based on individual 
unemployability is inextricably intertwined with the 
increased rating issues and action on this issue must be 
deferred pending further action on those issues.  
Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

As to the issues of entitlement to 
increased evaluations for the veteran's 
service-connected hypertension and his 
service-connected residuals of a 
fractured pelvis, the RO, following any 
necessary development, should again 
review the record and issue the veteran 
and his representative, if any, a 
(supplemental) statement of the case 
addressing the issues.  The veteran and 
his representative, if any, should then 
be given the required time to respond 
thereto in order to perfect an appeal.  
The RO should specifically notify the 
veteran that the appeal on any issue 
remaining denied will be returned to the 
Board, following the issuance of the 
statement of the case, only if it is 
perfected by the veteran by the filing of 
a timely substantive appeal.

The RO should also reconsider the issue 
of entitlement to a total disability 
rating based on individual 
unemployability, in light of the review 
of the increased rating issues.  If the 
issue remains denied, a supplemental 
statement of the case should be sent to 
the veteran and any representative.  They 
should be provided the opportunity to 
respond thereto.

The case should be returned to the Board for further 
appellate consideration, if otherwise in order, following 
appropriate appellate procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to ensure due 
process of law.  No action is required by the veteran until 
he receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

